FILED
                              NOT FOR PUBLICATION                          NOV 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MANUEL MURO CERVANTES,                           No. 11-72749

               Petitioner,                       Agency No. A035-878-554

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Manuel Muro Cervantes, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Cordoba v. Holder, 726 F.3d 1106, 1113 (9th Cir. 2013). We

deny the petition for review.

      Contrary to Muro Cervantes’ contention, the BIA sufficiently addressed his

claim that his IJ proceedings were fundamentally unfair, where the BIA stated that

it reviewed the arguments advanced on appeal and concluded that the IJ did not err

in determining that Muro Cervantes failed to demonstrate that he warrants relief as

a matter of discretion. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010)

(“What is required is merely that [the BIA] consider the issues raised, and

announce its decision in terms sufficient to enable a reviewing court to perceive

that it has heard and thought and not merely reacted.” (citation and quotation marks

omitted)).

      In addition, Muro Cervantes has not established that his proceedings before

the IJ were fundamentally unfair or tainted by bias. See 8 C.F.R. § 1003.10(b)

(“[i]n deciding the individual cases before them, . . . immigration judges shall

exercise their independent judgment and discretion”); Rivera v. Mukasey, 508 F.3d

1271, 1276 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                          2                                    11-72749